BARFIELD, Judge.
The deputy’s order denying compensation benefits is affirmed in all respects except as to the denial of the claim for medical bills from Mercy Hospital. The medical bills were made a part of the record, contrary to appellees’ contention that the bills were not introduced into evidence. The deputy erred in finding that the appellant had failed to prove the bills had not been paid by appellees. Once the bills were introduced into evidence, the burden then fell upon appellees to show that the bills had been paid or otherwise establish it is not responsible for the medical bills.
The case is REMANDED to the deputy commissioner to conduct further proceedings regarding the claim for medical expenses. The denial of the remaining claims for compensation is AFFIRMED.
MILLS and WENTWORTH, JJ., concur.